Harrison, J.
The facts in this case do not differ materially from those in the case of Reynolds v. Fisher, 43 Neb., 172, in which an *184opinion is submitted at this time. The liens under which the right of possession was claimed by defendants were created by levying writs of attachment on the property after the tax list had been placed in the hands of the county treasurer for collection. The cases were submitted together, and the decision in that case is appropriate to this,, and, in accordance with the conclusion reached^the judgment, of the district court is reversed and the cause remanded.
Reversed and remanded.